 

BARNES GROUP INC.
STOCK AND INCENTIVE AWARD PLAN
PERFORMANCE SHARE AWARD SUMMARY OF GRANT
For Officers and Other Individuals as Designated by the CMDC
Barnes Group Inc., a Delaware corporation (the “Company”), under the Barnes
Group Inc. Stock and Incentive Award Plan, as amended (the “Plan”), hereby
grants to the individual named below (“You” or “Grantee”) this Performance Share
Award (also referred to as Performance Share Unit Award) (the “Grant”),
representing the target number of performance shares set forth below (each a
“Performance Share”) that may be earned by You based on the level of achievement
of the Performance Goals. Each Performance Share entitles You to one share of
Common Stock. The actual number of Performance Shares earned will be based on
the actual performance level achieved with respect to the Performance Goals set
forth on Schedule A. The Performance Shares are subject to this Performance
Share Award Summary of Grant (the “Summary of Grant”), and the Performance Share
Award Agreement attached as Exhibit A (the “Performance Share Award Agreement”)
and the Plan, both of which are incorporated herein by reference and made part
hereof. The Grant also entitles You to be paid Dividend Equivalents as set forth
in the Performance Share Award Agreement. Unless otherwise defined, capitalized
terms used in this Summary of Grant and the Performance Share Award Agreement
have the meanings set forth in the Plan.
Grantee:
[__________________________]
Grant Date:
[______] [__], [___]
Target Award:
[______] Performance Shares
Performance Period:
The 3 year period beginning on January 1, 2011 and ending on December 31, 2013.
Performance Goals:
 
Vesting Schedule
The Performance Goals are based on the performance measures set forth on
Schedule A.
The Performance Shares will be earned based on the performance level achieved
with respect to the Performance Goals if, except as provided otherwise in the
Performance Share Award Agreement, You continue employment with Company through
the third anniversary of the Grant Date.
The number of Performance Shares set forth above is equal to the target number
of shares of Common Stock that the Grantee will earn for 100% achievement of the
Performance Goals (referred to as the “Target Award”). The actual number of
shares of Common Stock that You will earn with respect to the Performance Shares
may be greater or less than the Target Award, or even zero, and will be based on
the performance level achieved by the Company with respect to the Performance
Goals, as set forth on Schedule A. Performance level is measured based on the
threshold, target and maximum performance levels set forth on Schedule A. Each
performance level is calculated as a percentage of target level performance.
Threshold performance level is 33% of target, target performance level is 100%
of target, maximum performance level is 150% of target, maximum+ performance
level is 200% of target and maximum++ performance level is 250% of target. If
actual performance is between performance levels, the number of Performance
Shares earned will be interpolated on a straight line basis for pro-rata
achievement of the Performance Goals, rounded down to the nearest whole number.
Failure to achieve the threshold performance level with respect to a Performance
Goal will result in no Performance Shares being earned with respect to that
Performance Goal.


1

--------------------------------------------------------------------------------

 

Grant Acceptance:
    
You agree to be bound by the Plan, the Performance Share Award Agreement and
this Summary of Grant by electronically acknowledging and accepting the Grant
following the date of the Company's electronic or other written notification to
You of the Grant. You accept as binding, conclusive and final all decisions or
interpretations of the Committee upon any questions arising under the Plan, this
Summary of Grant or the Performance Share Award Agreement. In no event do You
acquire any rights to the Grant unless You electronically accept, no later than
60 days after the Grant Date, this Summary of Grant and the attached Performance
Share Award Agreement.
 
You acknowledge that the Plan and the Plan prospectus are available as part of
the online grant package with E*Trade and Barnes Net at
http://barnesnet.barnesgrp.net/Legal/default.aspx, respectively, and that paper
copies of the Plan and the Plan prospectus are available upon request by
contacting the Manager, Stockholder Relations, Monique B. Marchetti, at
mmarchetti@bginc.com or 860-973-2185.
 

2

--------------------------------------------------------------------------------

 

Schedule A
 
The number of Performance Shares that may be earned will be determined based on
the actual performance level achieved with respect to the following performance
measures during the Performance Period: 3-Year Total Stockholder Return (“TSR”);
3-Year Basic Earnings Per Share (“EPS”) Growth; and 3-Year EBITDA Growth
(collectively referred to as the “Performance Goals,” and each individual
measure, a “Performance Goal”). The chart below sets forth the applicable
weighting of each performance measure and the Performance Goals needed to be
achieved at each performance level for such performance measure during the
Performance Period:
 
January 1, 2011-December 31, 2013 Performance Period
 
Performance
Measure
Weight
Performance
Level
Performance Goals
Performance Shares Earned as a Percentage of Target
(% of Target) *
3-Year TSR**
 
3-Year Basic EPS Growth***
 
3-Year EBITDA Growth****
33.3334% each
Threshold
Achieve 33rd percentile ranking within the Russell 2000
33%
Target
Achieve 50th percentile ranking within the Russell 2000
100%
Maximum
Achieve 66th percentile ranking within the Russell 2000
150%
Maximum+
Achieve 75th percentile ranking within the Russell 2000
200%
Maximum++
Achieve 85th percentile ranking within the Russell 2000
250%
 
 
 
 
 
* The actual number of Performance Shares that will be earned is based on the
Company's percentile ranking within the Russell 2000 Index at the end of the
Performance Period. Actual performance level achievement between each
performance level will be interpolated on a straight line basis rounded down to
the nearest whole number; provided that if the actual performance level achieved
does not meet threshold performance (i.e., less than 33%) for the applicable
performance measure, then no Performance Shares will be earned for that
performance measure pursuant to this Grant. Threshold level performance may be
achieved for one performance measure and not another based on the Company's
actual performance during the Performance Period. The actual number of
Performance Shares earned will be determined by the Committee based on the
actual performance level achieved with respect to each of the applicable
Performance Goals, factoring in the weighting for each performance measure. The
maximum number of Performance Shares that may be earned pursuant to this Grant
is capped at 250% of the Target Award.
 
** 3-Year TSR represents the comparison between the average closing price for
the 20 days before the grant and the average closing price for the final 20 days
of the Performance Period, plus cumulative dividends during the Performance
Period. At the end of the Performance Period, the TSR for the Company and each
company in the Russell 2000 Index will be calculated by dividing the Closing
Average Share Value by the Opening Share Value. For purposes of this Grant, the
term “Closing Average Share Value” means the average closing value of the common
stock, for the 20 trading days ending on the last day of the Performance Period
(i.e., the 20 trading days ending on December 31, 2013) (the “20-day period”),
which will be calculated as follows: (i) determine the closing price of the
common stock on each trading date during the 20-day period, (ii) average the
amounts so determined for the 20-day period; the term “Opening Share Value”
means the average of the closing price of a share of common stock for the 20
trading days preceding the start of the Performance Period (i.e., January 1,
2011);
 
 *** 3-Year Basic EPS Growth represents earnings per share after the effect of
conversion of convertible preferred, convertible debentures, and options and
warrants which have been identified as common stock equivalents and before
extraordinary items. Growth will be computed as Basic EPS in Year 3 divided by
Basic EPS in the year preceding this award (i.e. 2010).
 
****3-Year EBITDA Growth represents Operating Income Before Depreciation and
Amortization. EBITDA will be computed as EBITDA in Year 3 divided by EBITDA in
the year preceding this award (i.e. 2010).

 

3

--------------------------------------------------------------------------------

 

EXHIBIT A
PERFORMANCE SHARE AWARD AGREEMENT
Under the provisions of the Barnes Group Inc. Stock and Incentive Award Plan, as
amended through December 10, 2010, (the “Plan”), the Compensation and Management
Development Committee of the Company's Board of Directors (the “Committee”) has
authorized the execution of this Agreement. Capitalized terms used in this
Agreement and not otherwise defined herein will have the same meaning as
provided for in the Plan or Summary of Grant, as applicable.
NOW, THEREFORE, in consideration of the agreements of each, and for other good
and valuable consideration, the parties agree as follows:
1.Contingent Dividend Equivalents. You may be entitled to receive from the
Company the cash payments described below, if (and only if) the Performance
Shares are earned during the Performance Period pursuant to the Performance
Share Award Summary of Grant. You understand and agree that, if the Company
cancels the Performance Shares, the Dividend Equivalents that would have been
payable if those Performance Shares had not been cancelled will automatically be
cancelled, without action by the Company (other than its action cancelling those
Performance Shares) and without the payment of any consideration to You, unless
the Committee provides otherwise when those Performance Shares are cancelled or
at a prior time.
 
2.Calculation of Dividend Equivalents. At the end of the Performance Period, or
a prior date on which a portion of the Performance Shares have been earned
pursuant to this Agreement, (the “End Date”) after the determination of the
number of Performance Shares that have been earned, there will be calculated the
dividends that were paid (other than a dividend paid in Common Stock, which is
subject to the adjustment provided in Section 10 of the Plan) to the holders of
Common Stock, the record date of which fell during the period commencing on the
Grant Date and ending on the End Date (each a “Dividend Payment Date”). The
Company will credit and pay to you, at the time specified in 5(a) below, an
amount of money (“Dividend Equivalents”) determined by multiplying (a) the
number of Performance Share Shares earned on the End Date (if any), times (b)
the dividend per share paid on each Dividend Payment Date. However, if the
dividend is paid in property other than cash, the amount of money to be paid to
You in respect of such dividend will be determined by multiplying (i) the number
of the Performance Shares (if any), times (ii) the fair market value on each
Dividend Payment Date of the property that was paid per share of Common Stock as
a dividend on such Dividend Payment Date. The fair market value of the property
that was paid will be determined by the Committee in its sole and absolute
discretion.
 
Any provision of this Agreement to the contrary notwithstanding, in no event
(except on Death, Disability or a Change in Control as a result of which
Performance Shares are deemed earned pursuant to this Agreement) will any
payment be made pursuant to this Section unless the Committee certifies in
writing that the performance goals applicable to the related Performance Shares
and any other material terms (within the meaning of Treasury Regulation section
1.162-27(e)(5)) applicable to such payment were in fact satisfied.
3.Vesting of Grant. The Performance Shares will be earned based on the actual
performance level achieved with respect to the Performance Goals set forth on
Schedule A of the Performance Share Award Summary of Grant and You remaining
continuously employed by the Company through the third anniversary of the Grant
Date.
 

4

--------------------------------------------------------------------------------

 

4.Forfeiture or Earning of Performance Share Awards Prior to the End of the
Performance Period.
 
(a)Notwithstanding the vesting schedule contained in the Performance Share Award
Summary of Grant, the vesting schedule may change under one of the following
conditions:
 
(i)Voluntary Termination or Termination for Cause. If You initiate a Separation
from Service other than as a result of (A) death, (B) Disability, or (C) a
Separation from Service by Reason of Retirement or if you have a Separation from
Service initiated by the Company and/or its Subsidiaries for Cause, in each
case, before the third anniversary of the Grant Date, then the Grant will
terminate with respect to all Performance Shares, whether or not earned as of
the date of the Separation from Service, and You will not be entitled to any
distribution of shares for any Performance Shares.
 
(ii)Involuntary Termination. If You have a Separation from Service initiated by
the Company and/or its Subsidiaries without Cause before the last day of the
Performance Period, then on the last day of the Performance Period, the number
of Performance Shares that will be deemed earned will equal the number of
Performance Shares actually earned pursuant to the Grant, as determined at the
end of the Performance Period, multiplied by a fraction equal to the total days
worked from the beginning of the Performance Period to the date of the
Separation from Service, divided by the total number of days in the Performance
Period.
 
(iii)Death or Disability. If You have a Separation from Service as a result of
Your death or incur a Disability, in each case, before the last day of the
Performance Period, then on the date of that Separation from Service or
Disability, the number of Performance Shares that will be deemed earned will
equal the number of Performance Shares subject to the award at target multiplied
by a fraction equal to the total days worked from the beginning of the
Performance Period to the date of death or Disability, divided by the total
number of days in the Performance Period.
 
(iv)Retirement.
 
(A)If You have a Separation from Service by Retirement before the last day of
the Performance Period (so long as there is no Cause), and if, at least 2 years
have passed since the Grant Date, then on the last day of the Performance
Period, the number of Performance Shares that will be deemed earned will equal
the number of Performance Shares actually earned pursuant to the Grant, as
determined at the end of the Performance Period, multiplied by a fraction equal
to the total days worked from the beginning of the Performance Period to the
date of the Separation from Service by Retirement, divided by the total number
of days in the Performance Period.
 
(B)If You have a Separation from Service by Retirement before the last day of
the Performance Period (so long as there is no Cause), and if, less than 2 years
have passed since the Grant Date, then on the last day of the Performance
Period, the number of Performance Units that will be deemed earned will be the
lesser of (1) the number of Performance Units actually earned pursuant to the
Grant, as determined at the end of the Performance Period, or (2) the number of
Performance Units subject to the award at target, in either case, multiplied by
a fraction equal to the total days worked from the beginning of the Performance
Period to the date of the Separation from Service by Retirement, divided by the
total number of days in the Performance Period.

5

--------------------------------------------------------------------------------

 

 
(v)Change in Control. If You remain employed with the Company from the Grant
Date to the date, if any, on which a Change in Control occurs before the last
day of the Performance Period, except as otherwise provided in Your employment
agreement, if applicable, the number of Performance Shares that will be deemed
earned will equal the sum of (A) the number of Performance Shares subject to the
award earned for each completed year (1/3 of the total number that would be
earned for the full Performance Period based upon actual performance in the
completed year(s)) of the Performance Period, if any, based on the achievement
of the Performance Goals, plus (B) the target number of Performance Shares for
each incomplete year of the Performance Period, if you are terminated (1) by the
Company without Cause or (2) You terminate employment for Good Reason, in either
case, if such termination occurs on or within 2 years following the Change in
Control.
 
(b)Acceptance. All Performance Shares that are not earned in accordance with the
terms of this Agreement and the Performance Share Award Summary of Grant will be
forfeited. By electronically accepting this Grant, You irrevocably consent to
any forfeiture of Performance Shares required or authorized by this Agreement.
 
5.Issuance of Shares.
 
(a)Except as otherwise provided below, a share of Common Stock will be issued to
You in payment of each Performance Share that is deemed earned pursuant to the
terms of this Agreement as soon as practicable in the year (but no later than
July 1) following the year in which such Grant is deemed earned (which date
during that period will be determined by the Company). In the event a
distribution is due under Section 4(a)(ii) prior to the end of the Performance
Period, the shares will be issued as soon as practicable following the date of
the event giving rise to the payment, but no later than 60 days following the
date of the event. In the event a distribution is due under Section 4(a)(v)
prior to the end of the Performance Period, the shares will be issued on the
first day of the seventh month following the date of termination.
 
(b)Notwithstanding any provision of this Agreement to the contrary, (i) no
“distributions” (within the meaning of Treasury Regulation Section
1.409A-1(c)(3)(v)) of deferred compensation that is subject to Section 409A of
the Code may be made pursuant to this Agreement to a “specified employee”
(within the meaning of Treasury Regulation Section 1.409A-1(i)) (“Specified
Employee”) due to a Separation from Service before the date that is 6 months
after the date of such Specified Employee's Separation from Service (or, if
earlier than the end of the 6 month period, the date of his death); and (ii) any
distribution that, but for the preceding clause (i), would be made before the
date that is 6 months after the date of the Specified Employee's Separation from
Service will be paid on the first day of the seventh month following the date of
his Separation from Service (or, if earlier, within 14 days after the date of
his death). For the avoidance of doubt, the preceding sentence will apply to any
payment (and only to any payment) pursuant to this Agreement to which Code
Section 409A(a)(2)(B)(i) (relating to Specified Employees) applies, and will not
apply to any payment that is not subject to Code Section 409A as a result of
Treasury Regulation Section 1.409A-1(b)(4) (relating to short-term deferrals) or
otherwise. Your right to any series of payments pursuant to this Agreement will
be treated as a right to a series of separate payments within the meaning of
Treasury Regulation Section 1.409A-2(b)(2)(iii), including without limitation
for purposes of the short-term deferral rule set forth in Treasury Regulation
Section 1.409A-1(b)(4).
 

6

--------------------------------------------------------------------------------

 

(c)In no event, except a Change in Control or a Grantee's Separation from
Service as a result of death or Disability, as a result of which Performance
Shares are deemed earned pursuant to this Agreement, will any shares be issued
in payment of Performance Shares unless the Committee certifies in writing that
the performance goals and any other material terms (within the meaning of
Treasury Regulation Section 1.162-27(e)(5)) were in fact satisfied with respect
to such Performance Shares. Such certification will be final, conclusive and
binding on You, and on all other persons, to the maximum extent permitted by
law.
 
(d)The shares to be issued will be credited to a brokerage account established
by the Company in Your name (or, in the event of Your death, in the name of Your
Beneficiary) in payment of such Performance Shares. All shares of Common Stock
issued under this Agreement will be duly authorized, validly issued, fully paid
and non-assessable.
 
6.Your Commitments; Recoupment.
 
(a)If You, at any time before the Grant terminates: (i) directly or indirectly,
whether as an owner, partner, shareholder, consultant, agent, employee, investor
or in any other capacity, accept employment by, render services for or otherwise
assist any other business which competes with the business conducted by the
Company or any of its Subsidiaries in which You worked during Your last 2 years
with the Company or any of its Subsidiaries; (ii) directly or indirectly, hire
or solicit or arrange for the hiring or solicitation of any employee of the
Company or any of its Subsidiaries, or encourage any such employee to leave such
employment; (iii) use, disclose, misappropriate or transfer confidential or
proprietary information concerning the Company or any of its Subsidiaries
(except as required by Your work responsibilities with the Company or any of its
Subsidiaries); or (iv) are convicted of a crime against the Company or any of
its Subsidiaries; or (v) engage in any activity in violation of the policies of
the Company or any of its Subsidiaries, including without limitation the
Company's Code of Business Ethics and Conduct, or, at any time, engage in
conduct adverse to the best interests of the Company or any of its Subsidiaries;
then should any of the foregoing events occur, the Grant will be canceled,
unless the Committee, in its sole discretion, elects not to cancel such Grant.
The obligations in this Section are in addition to any other agreements related
to non-competition, non-solicitation and preservation of Company confidential
and proprietary information entered into between You and the Company, and
nothing herein is intended to waive, modify, alter or amend the terms of any
such other agreement.
 
(b)You agree that You will be subject to any compensation, clawback and
recoupment policies that may be applicable to You, as in effect from time to
time and as approved by the Board or the Committee, whether or not approved
before or after the Grant Date.
 
7.Restrictions on Grant. In no event may (a) You sell, exchange, transfer,
assign, pledge, hypothecate, mortgage or dispose of the Grant or any interest
therein, nor (b) the Grant or any interest therein be subject to anticipation,
attachment, garnishment, levy, encumbrance or charge of any nature, voluntary or
involuntary, by operation of law or otherwise and any attempt to do so, whether
voluntary or involuntary, will be null and void and no other party will obtain
any rights to or interest in the Grant. You may designate a Beneficiary to
receive the Grant in the event of Your death in accordance with Section 2(d) of
the Plan. Any Beneficiary will receive the Grant subject to all of the terms,
conditions and restrictions set forth in this Agreement, including but not
limited to the forfeiture provisions set forth in this Agreement.
 
8.Taxes and Withholding. The Committee may cause to be made, as a condition
precedent to

7

--------------------------------------------------------------------------------

 

any payment or transfer of stock hereunder, appropriate arrangements for the
withholding of any Federal, state or local taxes. If applicable, the Company
will have the right, in its discretion, to deduct from any Dividend Equivalents
payable pursuant to this Agreement, and from any shares to be issued pursuant to
this Agreement, cash and/or shares, valued at Fair Market Value on the date of
payment, in an amount necessary to satisfy all Federal, state and local taxes
required by law to be withheld with respect to such Dividend Equivalents, cash
and/or shares. You may be required to pay to the Company, prior to delivery of
certificates representing such shares and prior to such shares being credited to
a book entry account in Your name, the amount of any such taxes. The Company
will accept whole shares of Common Stock of equivalent Fair Market Value in
payment of the Company's minimum statutory withholding tax obligations if You
elect to make payment in shares.
 
9.Compliance with Law. The Company will make reasonable efforts to comply with
all applicable federal and state securities laws. However, no shares or other
securities will be issued pursuant to this Agreement if their issuance would
result in a violation of any such law. If at any time the Committee determines,
in its discretion, that the listing, registration or qualification of any shares
subject to this Grant upon any securities exchange or under any state or Federal
law, or the consent or approval of any government regulatory body, is necessary
or desirable as a condition of, or in connection with, the granting of this
Grant or the issue of shares hereunder, no rights under the Grant may be
exercised and shares of Common Stock may not be issued pursuant to the Grant, in
whole or in part, unless such listing, registration, qualification, consent or
approval will have been effected or obtained free of any conditions not
acceptable to the Committee and any delay will in no way affect the dates of
vesting or forfeiture of the Grant.
 
10.Amendments; Integrated Agreement. This Agreement may only be amended in a
writing signed by You and an officer of the Company duly authorized to do so.
This Agreement contains the entire agreement of the parties relating to the
subject matter of this Agreement and supersedes and replaces all prior
agreements and understandings with respect to such subject matter, and the
parties have made no agreements, representations or warranties relating to the
subject matter of this Agreement which are not set forth herein.
 
11.Relation to Plan; Interpretation. The Grant is granted under the Plan, and
the Grant and this Agreement are each subject to the terms and conditions of the
Plan, which is incorporated in this Agreement by reference. In the event of any
inconsistent provisions between this Agreement and the Plan, the provisions of
the Plan control. References to Sections are to Sections of this Agreement
unless otherwise noted. The titles to Sections of this Agreement are intended
solely for convenience and no provision of this Agreement is to be construed by
reference to the title of any Section.
 
12.Notices. Any notice hereunder by You will be given to the Senior Vice
President Human Resources and the Corporate Secretary in writing and such notice
and any payment by You will be deemed duly given or made only upon receipt by
the Corporate Secretary at Barnes Group Inc., 123 Main Street, Bristol,
Connecticut 06010, U.S.A., or at such other address as the Company may designate
by notice to You. Any notice to You will be in writing and will be deemed duly
given if delivered to You in person or mailed or otherwise delivered to You at
such address as You may have on file with the Company from time to time.
 
13.Interpretation and Disputes. This Agreement will be interpreted and
construed, and all determinations will be made, by the Committee, and any such
interpretation, construction or

8

--------------------------------------------------------------------------------

 

determination will be final, binding and conclusive on the Company and You. In
the event there is any inconsistency between the provisions of this Agreement
and the Plan, the provisions of the Plan will govern.
Any claim, demand or controversy arising from such interpretation, construction
or determination by the Committee shall be submitted first to a mediator in
accordance with the rules of the American Arbitration Association (“AAA”) by
submitting a mediation request to the Administrator within 30 days of the date
of the Committee's interpretation or construction. The mediation process shall
conclude upon the earlier of: (a) the resolution of the dispute; (b) a
determination by either the mediator or one or more of the parties that all
settlement possibilities have been exhausted and there is no possibility of
resolution; or (c) 30 days have passed since the filing of a request to mediate
with the AAA. A party who has previously submitted a dispute to mediation, and
which dispute has not been resolved, may submit such dispute to binding
arbitration pursuant to the rules of the AAA. Any arbitration proceeding for
such dispute must be initiated within 14 days from the date that the mediation
process has concluded. The prevailing party shall recover its costs and
reasonable attorney's fees incurred in such arbitration proceeding. You and the
Company specifically understand and agree that the failure of a party to timely
initiate a proceeding hereunder shall bar the party from any relief or other
proceeding and any such dispute shall be deemed to have been finally and
completely resolved. All mediation and arbitration proceedings shall be
conducted in Bristol, Connecticut or such other location as the Company may
determine and You agree that no objection shall be made to such jurisdiction or
venue, as a forum non conveniens or otherwise. The arbitrator's authority shall
be limited to resolution of the legal disputes between the parties and the
arbitrator shall not have authority to modify or amend this Agreement or the
Committee's interpretation or construction thereof, or abridge or enlarge rights
available under applicable law. Any court with jurisdiction over the parties may
enforce any award made hereunder.
 
14.General.
 
(a)Nothing in this Agreement confers upon You any right to continue in the
employ or other service of the Company or any Subsidiary, or limit in any manner
the right of the Company, its stockholders or any Subsidiary to terminate Your
employment or adjust Your compensation.
 
(b)You have no rights as a stockholder with respect to any shares that may be
issued pursuant to this Agreement until the date of issuance to You of a stock
certificate for such shares or the date of a credit for such shares in a
brokerage account in Your name.
 
(c)This Agreement is binding upon the successors and assigns of the Company and
upon Your Beneficiary, estate, legal representatives, legatees and heirs.
 
(d)This Agreement is governed by and construed in accordance with the laws of
the State of Delaware, without regard to the principles of conflicts of laws
thereof.
 
(e)If applicable, any shares that may be earned pursuant to this Agreement are
intended to qualify as “performance-based compensation” within the meaning of
Section 162(m)(4)(C) of the Code. Any provision of this Agreement that would
prevent any such shares from so qualifying will be administered, interpreted and
construed to carry out such intention, and any provision that cannot be so
administered, interpreted and construed will to that extent be disregarded.
 
15.Definitions.

9

--------------------------------------------------------------------------------

 

 
(a)“Cause” means (i) Your willful and continued failure to substantially perform
Your duties with the Company (other than any such failure resulting from the
Your incapacity due to physical or mental illness) or (ii) Your willful engaging
in conduct which is demonstrably and materially injurious to the Company or its
Subsidiaries, monetarily or otherwise.
 
(b)“Disability” means, for Options, “disability” as defined in the Company's
long-term disability plan as in effect from time to time (or, if that plan is
not in effect at the time in question, as it was last in effect). For Restricted
Stock Units and Performance Shares, “Disability” means “disability” as set forth
in Treasury Regulation Section 1.409A-3(i)(4)(i).
 
(c)“Good Reason” means “good reason” as defined in the Company's Severance Plan
or in an employment or severance agreement if applicable.
 
(d)“Retirement” means retirement from the Company or a Subsidiary on or after
the first anniversary of the Grant Date and at age 62 or later with a minimum of
5 full years of service with the Company and/or its Subsidiaries.
 
(e)“Separation from Service” means a “separation from service with the employer”
within the meaning of Treasury Regulation Section 1.409A-1(h), where the
“employer” means the Company and all corporations and trades or businesses with
which the Company would be considered a single employer under Section 414(b) or
Section 414(c) of the Code (as determined in accordance with the first sentence
of Treasury Regulation Section 1.409A-1(h)(3)).
 
(f)“Separation from Service by Retirement” means a Separation from Service from
the Company or a Subsidiary on or after the first anniversary of the Grant Date
and at age 62 or later with a minimum of 5 full years of service with the
Company and/or its Subsidiaries under circumstances that do not constitute
Cause.
 

10